DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 45 of U.S. Patent No. 9277970. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 9277970
1. A computer implemented method comprising:


 receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient; 





generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map; and 






outputting the ablation map.


1. A method for patient-specific guidance of an ablation procedure, comprising: 

registering a patient-specific anatomical heart model extracted from pre-operative cardiac image data (corresponding to one or more input medical images of a heart) to a coordinate system (corresponding to target ablation location) of an intra-operative image acquired during the ablation procedure; 

estimating a patient-specific computational model (corresponding to the one or more trained machine learning based models) of cardiac electrophysiology (corresponding to voltage map) based on the registered patient-specific anatomical heart model and intra-operative patient-specific measurements acquired during the ablation procedure; and generating one or more ablation site guidance maps (corresponding to ablation map) based on the patient-specific computational model of cardiac electrophysiology. 

2. The method of claim 1, further comprising: displaying the one or more ablation site guidance maps on a display device (corresponding to the output) during the ablation procedure.


Dependent claims 2- 20 of the current application recite the same limitations in different language to claims 1- 45. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al (US PAP 2010/ 0283687), “Kamen”.
As per claims 1, 10 and 15, Kamen teaches a computer readable medium with instructions see for example claim 26;
receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient (i.e., non-invasive estimation of patient-specific electrophysiology maps from medical imaging data and electrocardiography data of a patient) see for example the abstract and [0012 and 14- 15]; 
generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map, wherein the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map; and outputting the ablation map (i.e., simulating patient-specific cardiac electrophysiology is built upon two sets of simultaneous acquisitions, i.e., anatomical imaging and body surface potential (BSP) measurements. A detailed cardiac anatomy is obtained from the anatomical imaging. Then, contrary to methods in which the BSP collected from the body torso is back-projected on the epicardium surface obtained from the images and regularized, embodiments of the present invention utilize an inverse modeling approach based on a fast computational model of cardiac electrophysiology and potential propagation throughout the torso, wherein the computational model is used to compute a dynamic map of simulated BSP) see for example [0014- 15] and claim 1; [0020] discloses “Spatial information, such as scars (corresponding to the target ablation location), grey zones, and fibrosis can be identified in images, such as late enhancement MRI. For example, the spatial information may be automatically identified using trained classifiers or may be manually identified by a clinician. The spatial information is mapped onto the tetrahedral mesh representing the bi-ventricular myocardium. This information is important to simulate the electrical wave around scars, in particular for wave-reentry assessment and correctly capture impaired cardiac mechanics due to ill-functioning or dead cells”.

Note; 
The Wikipedia.org lists examples of common computational models are weather forecasting models, earth simulator models, flight simulator models, molecular protein folding models, and neural network models.
The Wikipedia.org further defines electrophysiology as “Electrophysiology is the branch of physiology that studies the electrical properties of biological cells and tissues. It involves measurements of voltage changes or electric current or manipulations on a wide variety of scales from single ion”.


Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US PAP 2016/ 0058520), “Yang”.
As per claims 1, 10 and 15, Yang teaches a computer readable medium with instructions see for example claim 30;
receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient (i.e., simulating cardiac electrophysiology (EP) using the computational EP model. As shown in FIG. 3, image 302 shows a map of transmembrane potentials resulting from simulating cardiac EP using the computational EP model) see for example [0032, 43 and 47] and fig. 3 (reproduced below);

    PNG
    media_image1.png
    178
    432
    media_image1.png
    Greyscale

generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map, wherein the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map; and outputting the ablation map (i.e., virtual ablations can be automatically performed for various ablation locations (corresponding to the target ablation location) and ablation protocols. For each virtual ablation (ablation location and ablation protocol), the patient-specific computational EP model (see the definition supra) of the atria (the two upper chambers in the heart) is adjusted to reflect that ablation location and ablation protocol, and the atrial EP is simulated using the adjusted patient-specific computational EP model. In a possible implementation, the ablated area resulting from a virtual ablation is automatically given scar parameters (small/no conductivity)… For each of the virtual ablations, simulation results can be output. For example, atrial EP maps (e.g., transmembrane potential maps, activation time maps, depolarization time maps, repolarization time maps, etc.) can be visualized and displayed on a display device) see for example [0043]; [0016] discloses “…a fast personalized computational model of atrial electrophysiology based on patient-specific medical images. Embodiments of the present invention can be performed off-line as a planning tool or can be performed in real-time or near real-time to provide model-based guidance during an intervention procedure. As such, embodiments of the present invention can be viewed as a “GPS” system for ablation therapy of atrial arrhythmias”; [0047] also discloses similar limitation.

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansi et al (US PAP 2017/ 0022250), “Mansi”.
As per claims 1, 10 and 15, Mansi teaches a computer readable medium with instructions see for example claim 32;
receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient (i.e., electrophysiological model with intra-operative data. More specifically, the computational model can be solved on a computational domain estimated automatically from pre-operative images of the heart (e.g. CT, US, three-dimensional rotational angiography, MRI)) see for example the abstract and [0025]; 
generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map, wherein the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map; and outputting the ablation map (i.e., electrophysiology interventions by providing the physician with clinically relevant values derived from a computational model of cardiac electrophysiology, and utilize a fast computational model of the cardiac electrophysiology along with an automatic personalization method which relies on preoperative imaging data and intra-operative clinical data. Such a model and personalization approach allow embodiments of the present invention to effectively deal with the sparse nature of the intra-operative measurements. In addition, the derived clinical values can be updated in real-time by feeding the electrophysiological model with intra-operative data. More specifically, the computational model can be solved on a computational domain estimated automatically from pre-operative images of the heart (e.g. CT, US, three-dimensional rotational angiography, MRI), wherein ablation site guidance maps are generated using a computational model of cardiac electrophysiology which is personalized by fitting parameters of the cardiac electrophysiology model using the intra-operative patient-specific measurements. The ablation site guidance maps are displayed by a display device during the ablation procedure) see for example the abstract and [0025- 27, 45- 46, 52, 58- 63 and 72].
As per claims 2, 11 and 16, Mansi teaches extracting features from the voltage map using an encoder network, and wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on the features extracted from the voltage map (i.e., estimating a patient-specific computational model of cardiac electrophysiology and generating ablation site guidance maps (ASGM) for a patient, wherein patient-specific anatomical heart model and patient-specific measurements acquired during an intervention into estimated ASGM by fitting a cardiac electrophysiology model to the patient-specific measurements based on the patient-specific anatomical heart model) see for example [0025 and 46].
As per claims 3, 12 and 17, Mansi teaches extracting features from the voltage map using an encoder network, and wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on the activation map (i.e., time varying 3D potential map, a 3D map of depolarization times, a 3D map of repolarization times, a 3D map of tissue diffusivity, and 3D map of action potential duration) see for example [0045, 60] and claim 21.
As per claims 4, and 13, Mansi teaches extracting features from the activation map using an encoder network, and wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on the features extracted from the activation map (i.e., depolarization and repolarization times determined from the current intra-operative endocardial mapping measurements, wherein ECG.sub.sim refers to ECG features resulting from the simulation performed in step 604 to calculate the cardiac electrophysiology) see for example [0045 and 53].
As per claims 5 and 14, Mansi teaches generating the voltage map by simulating cardiac electrophysiology of the patient using a patient-specific model of the heart (i.e., electrophysiological (EP) mapping measurements) see for example [0024- 27, 41, and 58- 63].
As per claims 6 and 18, Mansi teaches wherein the one or more trained machine learning based models are trained using a synthetic training dataset, the synthetic training data generated by: creating a fiber architecture for each anatomical model of one or more anatomical models; generating a set of electrical tissue properties for each of the one or more anatomical models; simulating cardiac electrophysiology over a period of time for the set of electrical tissue properties for a number of stimulations; and identifying target ablation locations based on the simulating to generate a training ablation map (i.e., once the cardiac electrophysiology model is fit to the current intra-operative patient-specific parameters, this patient-specific computational model of cardiac electrophysiology is generative, and can be used to perform virtual pacing to investigate VT trigger points without actual testing on the patient. In particular, the patient-specific computational model of cardiac electrophysiology can simulate the cardiac electrophysiology of the patient in response a virtual pacing stimulus being applied at various locations in the computational domain. In a possible implementation, since the system is generative, the user (e.g., physician) can select locations to virtually pace the heart, given the current estimate of the diffusivity map D(x) and the action potential duration map APD(x). The user can input a spatial location for a virtual pacing catheter, for example using an input device, such as a mouse, touch screen, etc., of a computer system to select a spatial location on one of the displayed ablation site guidance maps. A stimulus current J.sub.stim(x) is added at that point at user-defined frequencies, and the cardiac electrophysiology model is solved to calculate the cardiac electrophysiology at each node in the myocardium over a simulated time period, as described above in step 604 of FIG. 6. Stimulation points that triggered VT in the model can then be used to guide the electrophysiologist towards the region to ablate. In an alternative implementation, systematic virtual pacing may be automatically applied by rasterizing the model, in order to detect potential regions to ablate. In particular, a sampling scheme can be used to automatically select virtual pacing locations at which to apply the stimulus current, and for each of the virtual pacing locations, the cardiac electrophysiology for each node is automatically calculated over a simulated time period using the patient-specific computational model of cardiac electrophysiology with a stimulus added at that virtual pacing location at a plurality of different frequencies) see for example [0059- 60]; [0051] discloses “accurate cardiac electrophysiology computation during an intervention, such as an ablation procedure. In sinus rhythm, the electrocardiography model is computed with periodic stimulus at the septum to mimic the effects of the His bundle. The electrocardiography model can be initialized with high diffusivity coefficients on the endocardia to mimic the effect of Purkinje fibers, and lower diffusivity throughout the myocardium. These initial values are then updated in one or more subsequent iterations based on the patient-specific measurements received during the intervention to fit the cardiac electrocardiography model to the patient-specific measurements”.
As per claims 7 and 19, Mansi wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map comprises: teaches generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on a dose of a drug the patient is on see for example [0071].
As per claims 8 and 20, Mansi teaches wherein the one or more input medical images comprises a plurality of input medical images, and generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on motion of the patient in a pair of the plurality of input medical images (i.e., MRI imaging and the scar information recovered during the intervention from endocardial mapping, wherein models are typically solved using finite elements, which can require hours to compute the electrical activity happening during one heart beat) see for example [0022].
As per claim 9, Mansi teaches performing ablation on the target ablation locations identified in the ablation map (i.e., by measuring the potential amplitude on the endocardium under sinus rhythm, the electrophysiologist can identify the location of the scar and the slow conducting regions within a region of interest of &gt;2 cm circumference. Since that region of interest is still too large to be ablated without significant consequences on the patient's heart condition, the identification of exit points is finally achieved by finding locations that induce VT through successive manual stimulation trial at pre-specified locations) see for example [0021].
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.
Regarding applicant’s remarks dated 8/9/22, examiner responds as follows:
1) Applicant argues the obviousness double patenting rejection over US Patent 9277970. Remarks at 9- 11.
In response examiner would point to the clear mapping (supra) of the claims in view of the 9277970 US Patent.
2) Applicant argues “the cited portions of Kamen do not teach or suggest "generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map" in claim 1. Specifically, the map of body surface potential measurements in the cited portions of Kamen is not the same as the "ablation map identifying target ablation locations on the heart" as recited in claim 1”. Remarks at 12.
In response examiner would point to paragraph [0020] of Kamen to disclose “Spatial information, such as scars (corresponding to the target ablation location), grey zones, and fibrosis can be identified in images, such as late enhancement MRI. For example, the spatial information may be automatically identified using trained classifiers or may be manually identified by a clinician. The spatial information is mapped onto the tetrahedral mesh representing the bi-ventricular myocardium. This information is important to simulate the electrical wave around scars, in particular for wave-reentry assessment and correctly capture impaired cardiac mechanics due to ill-functioning or dead cells”.
3) Applicant admits “While the cited portions of Yang may refer to a map highlighting a best ablation location” and further argues “the cited portions of Yang do not teach or suggest that the map is generated "using one or more trained machine learning based models" as recited in claim 1. Specifically, the cited portions of Yang do not teach or suggest "the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map" as recited in amended claim 1”. Remarks at 13.
In response Yang clearly teaches generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map, wherein the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map; and outputting the ablation map (i.e., virtual ablations can be automatically performed for various ablation locations (corresponding to the target ablation location) and ablation protocols. For each virtual ablation (ablation location and ablation protocol), the patient-specific computational EP model (corresponding to the one or more trained machine learning based models) of the atria (the two upper chambers in the heart) is adjusted to reflect that ablation location and ablation protocol, and the atrial EP is simulated using the adjusted patient-specific computational EP model. In a possible implementation, the ablated area resulting from a virtual ablation is automatically given scar parameters (small/no conductivity)… For each of the virtual ablations, simulation results can be output. For example, atrial EP maps (e.g., transmembrane potential maps, activation time maps, depolarization time maps, repolarization time maps, etc.) can be visualized and displayed on a display device) see for example [0043]. [0016] discloses “…a fast personalized computational model (corresponding to the one or more trained machine learning based models) of atrial electrophysiology based on patient-specific medical images. Embodiments of the present invention can be performed off-line as a planning tool or can be performed in real-time or near real-time to provide model-based guidance during an intervention procedure. As such, embodiments of the present invention can be viewed as a “GPS” system for ablation therapy of atrial arrhythmias”.
4) Applicant admits “While the cited portions of Mansi generate ablation site guidance maps (ASGM)” and argues “the ablation site guidance maps are not generated "using one or more trained machine learning based models" as recited in claim 1. Instead, the cited portions of Mansi generate the ablation site guidance maps "by fitting a cardiac electrophysiology model to the patient-specific measurements based on the patient-specific anatomical heart model." The cited portions of Mansi are silent with regards to "one or more machine learning based models" for generating an ablation map, let alone "the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map" as recited in amended claim 1”. Remarks at 14- 15.
In response it is noted that applicant is looking for verbatim recitation to appear in the prior arts of the record used for rejection. It is further noted that as to the broadest reasonable interpretation, examiner has made a clear one to one mapping of the claims in light of the portions relied upon for rejection.
It appears, as evident from the common approach taken to all of the three prior art rejections of the record, that applicant does not appreciate the online definition (see the Wikipedia.org definitions) provided supra which lists examples of common computational models as neural network models. 
Mansi clearly discloses generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map, wherein the one or more trained machine learning based models map the one or more input medical images and the voltage map to the ablation map; and outputting the ablation map (i.e., electrophysiology interventions by providing the physician with clinically relevant values derived from a computational model of cardiac electrophysiology, and utilize a fast computational model of the cardiac electrophysiology along with an automatic personalization method which relies on preoperative imaging data and intra-operative clinical data. Such a model and personalization approach allow embodiments of the present invention to effectively deal with the sparse nature of the intra-operative measurements. In addition, the derived clinical values can be updated in real-time by feeding the electrophysiological model with intra-operative data. More specifically, the computational model can be solved on a computational domain estimated automatically from pre-operative images of the heart (e.g. CT, US, three-dimensional rotational angiography, MRI), wherein ablation site guidance maps are generated using a computational model of cardiac electrophysiology which is personalized by fitting parameters of the cardiac electrophysiology model using the intra-operative patient-specific measurements. The ablation site guidance maps are displayed by a display device during the ablation procedure) see for example the abstract. The entire specification is replete with the alleged missing limitation as follows:
Abstract… “The patient-specific anatomical heart model is registered to a coordinate system of intra-operative images acquired during the ablation procedure. One or more ablation site guidance maps are generated based on the registered patient-specific anatomical heart model and intra-operative patient-specific measurements acquired during the ablation procedure. The ablation site guidance maps may include myocardium diffusion and action potential duration maps. The ablation site guidance maps are generated using a computational model of cardiac electrophysiology which is personalized by fitting parameters of the cardiac electrophysiology model using the intra-operative patient-specific measurements. The ablation site guidance maps are displayed by a display device during the ablation procedure”.

[0013] FIG. 6 illustrates a method for estimating a patient-specific computational model of cardiac electrophysiology and generating ablation site guidance maps (ASGM) for a patient.

[0022] Recently, advanced computational models of cardiac electrophysiology have been developed…An important limitation in existing computational simulation techniques art is the requirement of preoperative delayed enhanced magnetic resonance imaging (DE-MRI) data to map the scar anatomy in the model.

[0045] Returning to FIG. 2, at step 208, a patient-specific computational model of cardiac electrophysiology is estimated based on the registered anatomical heart model and live patient-specific measurements acquired during the intervention. The patient-specific computational model of cardiac electrophysiology, once fit based on the patient-specific measurements acquired during the intervention, is used to generate estimated ablation site guidance maps (ASGM), which are maps of advanced measurement estimates over various locations in the heart.

Claim 1…A method for patient-specific guidance of an ablation procedure, comprising: registering a patient-specific anatomical heart model extracted from pre-operative cardiac image data to a coordinate system of an intra-operative image acquired during the ablation procedure; estimating a patient-specific computational model of cardiac electrophysiology based on the registered patient-specific anatomical heart model and intra-operative patient-specific measurements acquired during the ablation procedure; and generating one or more ablation site guidance maps based on the patient-specific computational model of cardiac electrophysiology.

Accordingly applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov